Bell, Chief Judge.
In these cases defendants were convicted of escaping from the Decatur County Correctional Institution. Code Ann. § 26-2501. The only errors of law argued (denial of a continuance, the conduct of the trials while defendants *447were dressed in prison uniform, and the admissibility of evidence) have been examined and we find them to be without merit. Nonetheless, even if error in either case was committed, there is no basis for reversal and grant of a new trial as the evidence of the state plus the testimony of each defendant demanded the verdicts of guilty. The state’s evidence proved the crimes charged and the defendants judicially admitted committing the offense of escape when each testified in his own behalf. Williams v. State, 15 Ga. App. 311 (82 SE 817).
Submitted November 4, 1974
Decided December 3, 1974.
George W. Stacy, for appellants.
A. Wallace Cato, District Attorney, for appellee.

Judgments affirmed.


Quillian and Clark, JJ., concur.